DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 07/12/2022.
Claims 14, 27, 40 and 51-56 have been canceled.
Claims 57-59 have been added.
Claims 1-13, 15-26, 28-39, 41-50 and 57-59 are pending and allowed in this action.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 2, on line 1, change “selectively reselecting” into --- the selectively reselecting ----.
In claim 15, on line 21, change “for reselection” into --- for the reselection ---.
In claim 18, on line 3, change ““for reselection” into --- for the reselection ---.
In claim 19, on line 1, change “wherein ranking” into --- wherein the ranking ---.
In claim 19, on line 2, change “for reselection” into --- for the reselection ---.
In claim 28, on lines 8-9, change “at least in part” into --- at least in part on ---.
In claim 45, on line 1, “wherein ranking” into --- wherein the ranking ---.

Prior Art Consideration

(WO 2019029416 A1), published to Ma et al., on 2019-02-14, discloses --- receiving core network information items of respective cells transmitted by a network side apparatus, the core network information items indicating types of core networks; and if a user equipment unit is in an idle state, performing cell reselection according to the types of the core networks of the respective cells and a capability of the user equipment unit to support the core networks. (see at least, the abstract). This prior art, discovered in a search update, is closer to the claimed invention (the claims). However, it does not disclose or teach/suggest the feature provided in prosecution history as reason for allowance.

Allowable Subject Matter

Claims 1-13, 15-26, 28-39, 41-50 and 57-59 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is clear from the prosecution history (please refer to the Office Action dated on 04/14/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        9/8/2022